Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 02/07/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 58-60, 67, 69-71, and 81-93 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 58 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for evaluating Dry Eye Disease in a human or animal subject comprising diagnosing a presence of Dry Eye Disease, wherein the presence of Dry Eye Disease is diagnosed when an extensional viscosity value of the tear sample is within the range of 0.0001 Pa.s to 0.025 Pa.s; assessing a severity of Dry Eye Disease; and identifying a clinical sub-type of Dry Eye Disease, in conjunction with the remaining claim limitations.
Claims 59-60, and 67 are allowable due to at least their dependency on claim 58.

Regarding claim 69 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a device configured to evaluate Dry Eye Disease in a human or animal subject and based on the comparison of the at least one physical parameter value with the one or more reference values for evaluating Dry Eye Disease, one or more of: diagnose a presence of Dry Eye Disease, wherein the presence of Dry Eye Disease is diagnosed when an extensional viscosity value of the tear sample is within the range of 0.0001 Pa.s to 0.025 Pa.s; 
Claims 70 and 71 are allowable due to at least their dependency on claim 69.
Regarding claim 81 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for evaluating Dry Eye Disease in a human or animal subject wherein assessing the severity of Dry Eye Disease includes classifying the severity as borderline Dry Eye Disease or definitive Dry Eye Disease, the severity is classified as definitive Dry Eye Disease when an extensional viscosity value of the tear sample is within the range of 0.0031 Pa.s to 0.0151 Pa.s, otherwise the severity is classified as borderline Dry Eye Disease; and identifying a clinical sub-type of Dry Eye Disease, in conjunction with the remaining claim limitations.
  
Claims 82-84 are allowable due to at least their dependency on claim 81.
Regarding claim 85 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for evaluating Dry Eye Disease in a human or animal subject , wherein identifying a clinical sub-type of Dry Eye Disease includes classifying the clinical sub-type of Dry Eye Disease as one or both of aqueous deficient Dry Eye Disease and evaporative Dry Eye Disease, wherein one of: the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.00651 Pa.s, otherwise the clinical sub-type is classified as evaporative Dry Eye Disease, or   the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00307 Pa.s to 0.0105 Pa.s and the clinical sub-type is classified as evaporative Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00455 Pa.s to 0.0151 Pa.s. , in conjunction with the remaining claim limitations.
Claims 86-88 are allowable due to at least their dependency on claim 85.
Regarding claim 89 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a device configured to evaluate Dry Eye Disease in a human or animal subject and based on the comparison of the at least one physical parameter value with the one or more reference values for evaluating Dry Eye Disease, assess a severity of Dry Eye Disease by classifying the severity as borderline Dry Eye Disease or definitive Dry Eye Disease, wherein the severity is classified as definitive Dry Eye Disease when an extensional viscosity value of the tear sample is within the range of 0.0031 Pa.s to 0.0151 Pa.s, otherwise the severity is classified as borderline Dry Eye Disease; and identify a clinical sub-type of Dry Eye Disease, in conjunction with the remaining claim limitations.
Claims 90-91 are allowable due to at least their dependency on claim 89.

Regarding claim 92 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for evaluating Dry Eye Disease in a human or animal subject and identify a clinical sub-type of Dry Eye Disease by classifying the clinical sub-type of Dry Eye Disease as one or both of aqueous deficient Dry Eye Disease and evaporative Dry Eye Disease, wherein one of: the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.00651 Pa.s, otherwise the clinical sub-type is classified as evaporative Dry Eye Disease, or the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00307 Pa.s to 0.0105 Pa.s and the clinical sub-type is classified as evaporative Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00455 Pa.s to 0.0151 Pa.s., in conjunction with the remaining claim limitations.

 Claim 93 is allowable due to at least the dependency on claim 92.

Reason for Allowance
The closest prior art found by the examiner includes:

McDonnell (US20130233059A1, “McDonnell”)
Whitcup (US62377291, US 20180050074 A1, “Whitcup” is used for reference and citation).

Abelson (Abelson, Mark B., et al. "Alternative reference values for tear film break up time in normal and dry eye populations." Lacrimal Gland, Tear Film, and Dry Eye Syndromes 3. Springer, Boston, MA, 2002. 1121-1125, “Abelson”- prior art of record)
Tiffany (Tiffany, John M. "The viscosity of human tears." International ophthalmology 15.6 (1991): 371-376. (Year: 1991)-“Tiffany”- prior art of record)
Huang (US-20110224190-A1)

McDonnell teaches a device (Fig.1 (a)) comprising: an acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument that at least based on Abstract is acoustically driven and it is in microfluidic scale); and determine thread thinning dynamics (determining dynamics of thread thinning of sample formed between glass plates as shown in Fig.1 a-c and disclosed in for example ¶0036 and plots of Fig.5) of a tear sample (droplet can be tear sample) of the subject using the acoustically-driven microfluidic extensional rheometry instrument, wherein the determination includes receiving thread thinning data of the tear sample obtained using the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument), and analysing the thread thinning data to determine the thread thinning dynamics (determining dynamics of thread thinning of sample formed between glass plates as shown in Fig.1 a-c and disclosed in for example ¶0036 and plots of Fig.5); wherein the determined thread thinning dynamics comprise at least one extensional viscosity measurement of the tear sample; 
McDonnell fails to disclose evaluate Dry Eye Disease in a human or animal subject the presence of Dry Eye Disease is diagnosed when an extensional viscosity value of the tear sample is within the range of 0.0001 Pa.s to 0.025 Pa.s; assessing a severity of Dry Eye Disease; and identifying a clinical sub-type of Dry Eye Disease; and
 when an extensional viscosity value of the tear sample is within the range of 0.0001 Pa.s to 0.025 Pa.s; assess a severity of Dry Eye Disease; and identify a clinical sub-type of Dry Eye Disease; and

 wherein one of: the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.00651 Pa.s, otherwise the clinical sub-type is classified as evaporative Dry Eye Disease, or   the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00307 Pa.s to 0.0105 Pa.s and the clinical sub-type is classified as evaporative Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00455 Pa.s to 0.0151 Pa.s; and the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00307 Pa.s to 0.0105 Pa.s and the clinical sub-type is classified as evaporative Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00455 Pa.s to 0.0151 Pa.s.

Whitcup discloses the method for evaluating Dry Eye Disease in a human or animal subject (e.g., ¶0002) and evaluating Dry Eye Disease based at least in part on at least one physical parameter value (¶0010,¶0031 and ¶0062- Assessment of DED is based on measurable parameters of a patient's tears such as viscosity) of the tear sample; and evaluating Dry Eye Disease based at least in part on the at least one physical parameter value of the sample (e.g. viscosity of tear sample as disclosed in Example 2).
Abelson teaches wherein the calculated at least one physical parameter value is selected from the group consisting of: a surface/interface tension (Abelson page 1122- line 3); a surface/interface viscosity; a surface/interface elasticity; a final break-up time (Abelson page 
Tiffany teaches a device (page 372 Col.2 Viscometer- Couette-type rheometer) to evaluate Dry Eye Disease in a human or animal subject (at least Abstract), Dry Eye Disease based at least in part on the calculated at least one physical parameter value of the tear sample (At least Abstract- viscosity).
Huang teaches in ¶0759 an aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease (¶0759- dry eye disorder is selected from aqueous tear-deficient dry eye (ADDE) or evaporative dry eye disorder, or appropriate combinations thereof). 

The prior art listed in the record fail to remedy the deficiencies of McDonnell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856